Plaintiff in error, Clarence Neal, was convicted at the November, 1913, term of the Washington county court, on a charge of maintaining a place wherein intoxicating liquors were kept for sale, and his punishment fixed at a fine of $75 and imprisonment in the county jail for a term of thirty days. Judgment was pronounced on the 15th day of November, at which time the court allowed sixty days in which to make and serve the case-made, but fixed no additional time other than that allowed by the statute within which the appeal should be lodged in this court. At a later date a supplementary order was made allowing ten days additional time for making and serving the case-made, but no order was made at this time extending the time for filing the appeal and the record does not indicate that any was requested. The appeal was filed in this court on the 21st day of February, 1914, long after the expiration of the time fixed by the statute in which the appeal could be taken without additional time allowed by proper orders from the trial court. The Attorney General has filed a motion to dismiss this appeal on the ground that the same was not taken in the manner and filed within the time provided by law. No response has been made to the motion. We have no alternative except to dismiss the appeal and direct the trial court to enforce the judgment and sentence, and it is so ordered. Mandate forthwith.